Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 4/30/2021 and 11/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 12-15 is/are objected to because of the following informalities:
Claims 12-15 are a substantial duplicate of claim 11 and depend from the same claim. It is suggested to delete claims 12-15.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first displaying unit” in claim(s) 1, 2 and 19.
“light exit direction restriction member” in claim(s) 1 and 19.
“imaging unit” in claim(s) 1, 2 and 9.
“second displaying unit” in claim(s) 1 and 19.
“print instruction unit” in claim(s) 1 and 6.
“displaying control unit” in claim(s) 1-3, 5, 7, 8, and 11-16.
“image processing unit” in claim(s) 2-5 and 7.
“film forwarding mechanism” in claim(s) 6.
“film transport mechanism” in claim(s) 6.

“mode switching unit” in claim(s) 11-15.
“touch operation detection unit” in claim(s) 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 三沢 充史 (JP 4250032 B2).
Regarding claim 1, 三沢 充史 teaches A printer-equipped camera comprising:
an instant film pack loading unit (44) in which an instant film pack (F’s) including an exposure opening is loaded (Figs. 21, 22; paras. 0078);
a first displaying unit (LCD 12) of which a displaying surface is arranged to face an exposure surface of an instant film in the instant film pack through the exposure opening with respect to the instant film pack loaded in the instant film pack loading unit, and that exposes the instant film by displaying an image (Figs. 21, 22; paras. 0078, 0086);
a light exit direction restriction member (perforated plate 139) that is included on the displaying surface of the first displaying unit and restricts a light exit direction of light from each pixel of the first displaying unit to a constant range (Figs. 21, 22; paras. 0078, 0086);
an imaging unit that captures a subject image (para. 0028);
a second displaying unit (34) that displays an image to an outside (Figs. 21-25; para. 0032);
a print instruction unit that provides a print instruction for the image displayed on the second displaying unit (paras. 0032); and
a displaying control unit that exposes the exposure surface of the instant film by displaying the image on the first displaying unit, in a case where the print instruction is provided by the print instruction unit (Figs. 21, 22; paras. 0078, 0086).

Regarding claim 18, 三沢 充史 teaches teaches the printer-equipped camera according to claim 1, wherein the light exit direction restriction member (139) is a louver member or a porous plate (Figs. 21, 22; paras. 0078, 0086).

Regarding claim 19, claim 19 reciting features disclosed in claim 19 is also rejected for the same reasons presented in claim 1.


Claim(s) 1-3, 6, 8-16 are 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aosaki et al (US 2005/0263026 A1).
Regarding claim 1, Aosaki teaches A printer-equipped camera comprising:
an instant film pack loading unit in which an instant film pack (125) including an exposure opening is loaded (Figs. 22, 23; para. 0136);
a first displaying unit (light emitting element array 141 of three display R, G, B pixel rows) of which a displaying surface is arranged to face an exposure surface of an instant film in the instant film pack through the exposure opening with respect to the instant film pack loaded in the instant film pack loading unit, and that exposes the instant film by displaying an image (Figs. 21-25; paras. 0139-0145);
a light exit direction restriction member (housing 140 including a plate structure as a porous plate having array of holes in front of pixel array 141) that is included on the displaying surface of the first displaying unit and restricts a light exit direction of light from each pixel of the first displaying unit to a constant range (Fig. 25; paras. 0144, 0145);
an imaging unit (115) that captures a subject image (Fig. 22; para. 0135);
a second displaying unit (121) that displays an image to an outside (Figs. 22, 23);
a print instruction unit (122) that provides a print instruction for the image displayed on the second displaying unit (Fig. 23; para. 0137); and
a displaying control unit (152) that exposes the exposure surface of the instant film by displaying the image on the first displaying unit, in a case where the print instruction is provided by the print instruction unit (Figs. 26, 28; paras. 0163-0166).

Regarding claim 2, Aosaki teaches the printer-equipped camera according to claim 1, further comprising:
an image processing unit (163) that processes the image to be displayed on the first displaying unit (Fig. 26; para. 0152), 
wherein in a case of exposing the instant film, the displaying control unit exposes the exposure surface of the instant film by displaying, on the first displaying unit, an image that is different from the image captured by the imaging unit and displayed on the second displaying unit by performing image processing by the image processing unit (Figs. 26, 28; para. 0152, 0162-0166).

Regarding claim 3, Aosaki teaches the printer-equipped camera according to claim 2, wherein the displaying control unit exposes the exposure surface of the instant film by displaying, on the first displaying unit, an image on which edge highlighting processing is performed by the image processing unit, compared to the image of the second displaying unit (Figs. 26, 28; paras. 0152, 0162-0166).

Regarding claim 6, Aosaki teaches the printer-equipped camera according to claim 1, further comprising:
a film forwarding mechanism (advance claw) that forwards the instant film after exposure in a case where the print instruction is provided by the print instruction unit (Figs. 2, 3; paras. 0052-0054, 0075-0078); and
a film transport mechanism (roller 21) that discharges the instant film forwarded by the film forwarding mechanism while developing the instant film (Figs. 2, 3; paras. 0052-0054, 0075-0078).

Regarding claim 8, Aosaki teaches the printer-equipped camera according to claim 1, wherein the displaying control unit controls displaying of the first displaying unit and the second displaying unit and switches OFF displaying of the second displaying unit while the instant film is exposed by displaying the image on the first displaying unit (Fig. 19; para. 0117).

Regarding claim 9, Aosaki teaches the printer-equipped camera according to claim 1, further comprising:
an imaging control unit that controls ON and OFF of the imaging unit, wherein the imaging control unit switches OFF the imaging unit during displaying of the image on the first displaying unit (para. 0102).

Regarding claim 10, Aosaki teaches the printer-equipped camera according to claim 9, wherein the imaging control unit permits imaging even before the instant film pack is loaded in the instant film pack loading unit, or even in a case where an instant film before exposure is not present in the instant film pack (Fig. 7; paras. 0066-0068; imaging can be performed regardless status of the instant film pack).

Regarding claims 11-15, Aosaki teaches the printer-equipped camera according to claim 1, further comprising:
a mode switching unit that switches between an imaging mode and a playback mode, wherein in a case where the imaging mode is set, the displaying control unit displays a captured image on the second displaying unit as an image of a print target, and in a case where the playback mode is set, the displaying control unit displays an image stored in an image storage unit on the second displaying unit as the image of the print target (Figs. 13, 17, 19).

Regarding claim 16, Aosaki teaches the printer-equipped camera according to claim 1, wherein the displaying control unit displays information related to imaging on the second displaying unit (Fig. 18; para. 0103).

Regarding claim 18, Aosaki teaches the printer-equipped camera according to claim 1, wherein the light exit direction restriction member is a louver member or a porous plate (Fig. 25; paras. 0144, 0145; housing 140 including a plate structure as a porous plate having array of holes in front of pixel array 141).

Regarding claim 19, Aosaki teaches A displaying control method of a printer-equipped camera including a first displaying unit (light emitting element array 141 of three display R, G, B pixel rows) that includes, on a displaying surface (Figs. 21-25; paras. 0139-0145), a light exit direction restriction member (housing 140 including a plate structure as a porous plate having array of holes in front of pixel array 141) restricting a light exit direction of light from each pixel to a constant range and exposes a surface of an instant film by displaying an image (Fig. 25; paras. 0144, 0145), and a second displaying unit (121) that displays an image to an outside (Figs. 22, 23), the displaying control method comprising:
exposing the instant film by displaying the image on the first displaying unit by providing a print instruction for the image displayed on the second displaying unit (Figs. 26, 28; paras. 0163-0166).

Regarding claim 20, Aosaki teaches the displaying control method according to claim 19, wherein the instant film is exposed by displaying, on the first displaying unit, an image obtained by performing image processing on the image displayed on the second displaying unit (Fig. 26; para. 0152, 0162-0166).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of Kokemohr et al (US 20040036923 A1).
Regarding claim 4, Aosaki teaches everything as claimed in claim 3, but fails to teach
wherein the image processing unit performs the edge highlighting processing using unsharp mask processing as the edge highlighting processing.
However, in the same field of endeavor Kokemohr teaches
wherein the image processing unit performs the edge highlighting processing using unsharp mask processing as the edge highlighting processing (para. 0010; performing unsharp mask filter on an image for printing; adjusting sharpening radius of the filter based on resolution of printer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kokemohr in Aosaki to have wherein the image processing unit performs the edge highlighting processing using unsharp mask processing as the edge highlighting processing for correcting color changes occurring during sharpening, 

Regarding claim 5, the combination of Aosaki and Kokemohr teaches everything as claimed in claim 4. In addition, Kokemohr teaches wherein the displaying control unit displays, on the first displaying unit, an image subjected to the unsharp mask processing, which is weighted in accordance with resolution of the first displaying unit, by the image processing unit, compared to the image of the second displaying unit (para. 0010; performing unsharp mask filter on an image for printing; adjusting sharpening radius of the filter based on resolution of printer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kokemohr in the combination of Aosaki and Kokemohr to have wherein the displaying control unit displays, on the first displaying unit, an image subjected to the unsharp mask processing, which is weighted in accordance with resolution of the first displaying unit, by the image processing unit, compared to the image of the second displaying unit for correcting color changes occurring during sharpening, while correcting for aliasing and unnatural saturation in sharpened images, prevent over-sharpening of detail area, and effectively reduce noise yielding a predicted result.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of Suzuki (US 20060139455 A1) or Omura et al (US 20050179731 A1).
Regarding claim 7, Aosaki teaches everything as claimed in claim 2, but fails to teach
wherein the displaying control unit displays, on the first displaying unit, an image obtained by inverting the image displayed on the second displaying unit by the image processing unit.
However, in the same field of endeavor Suzuki/Omura teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Suzuki/Omura in Aosaki to have wherein the displaying control unit displays, on the first displaying unit, an image obtained by inverting the image displayed on the second displaying unit by the image processing unit for printing an image in a desirable orientation yielding a predicted result.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of Suzuki (US 20060139455 A1) or Okamoto et al (WO 2014141612 A1).
Regarding claim 17, Aosaki teaches everything as claimed in claim 1, but fails to teach further comprising:
a touch operation detection unit that detects a touch operation performed on a displaying surface of the second displaying unit.
However, in the same field of endeavor Okamoto teaches
further comprising: a touch operation detection unit that detects a touch operation performed on a displaying surface of the second displaying unit (paras. 0010-0016; a touch sensor for operating the object that sets the photographing conditions, said touch sensor being disposed on the display surface of the display section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okamoto in Aosaki to have further comprising: a touch operation detection unit that detects a touch operation performed on a .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degani (US 20150138526 A1): using a light exit direction restriction member 105 forcing the light to travel through parallel, long, and relatively narrow optical collimation tunnels 106 extending through the entire thickness of the optical collimation layer 102, a sharp and focused image can be printed very compactly, without any optical lenses required between the light source and the imaging medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Quan Pham/Primary Examiner, Art Unit 2696